Citation Nr: 1423397	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from May 15, 2007.

The Veteran testified before the undersigned at an April 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In May and December 2010 and May 2011 the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2011 to assess the severity of his service-connected hearing loss.  Although the audiologist who conducted the examination noted briefly that the Veteran's hearing loss had no significant effects on his occupation and no effects on his usual daily activities, the Veteran has provided numerous competent statements which indicate that his hearing loss has reportedly had significant effects on his occupation and daily life.  Hence, the examiner who conducted the June 2011 examination did not fully note the impact of the Veteran's hearing problems on his occupation or daily activities.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Thus, the June 2011 VA examination report is not in compliance with Martinak.

Moreover, the June 2011 VA examination report does not include any pure tone decibel thresholds because testing yielded very inconsistent and unreliable responses.  In light of the examination's deficiency under Martinak and the fact that accurate pure tone thresholds were not obtained, a remand is necessary to afford the Veteran a new VA examination to attempt to assess the current severity of his hearing loss.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veteran submitted an audiology examination report from Jeff Clark, Au.D., CCC-A, F-AAA dated in April 2012.  Although the examination report reflects that speech recognition ability was recorded as being 100 percent in both ears, it is unclear whether the reported speech recognition thresholds were obtained using the Maryland CNC test as required by 38 C.F.R. § 4.85 (2013).  Also, numeric data indicating the Veteran's pure tone thresholds at 3000 Hertz was not indicated.  Thus, a remand is also necessary to seek clarification from Dr. Clark as to what standard was used to test the Veteran's speech recognition ability and as to the numeric value of his pure tone thresholds at 3000 Hertz.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).


Accordingly, the case is REMANDED for the following action:

1.  Ask Dr. Clark to provide the numeric form of the puretone hearing threshold levels at 3000 Hertz for both ears shown on the April 2012 audiogram and to clarify whether the speech recognition data recorded during that examination was obtained using the Maryland CNC test or another standard.  Ask the Veteran for any necessary assistance in obtaining this clarification.

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.

The claims folder, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



